DLD-285                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2147
                                       ___________

                             IN RE: ADEBISI ADIGUN,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 3:20-cv-00012)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 13, 2020

              Before: RESTREPO, PORTER and SCIRICA, Circuit Judges

                             (Opinion filed: August 27, 2020)
                                        _________

                                        OPINION*
                                        _________


PER CURIAM

       Adebisi Adigun petitions pro se for a writ of mandamus directing the United

States District Court for the Western District of Pennsylvania to either rule on his habeas



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petition filed pursuant to 28 U.S.C. § 2241 or order the Government to respond to that

habeas petition. For the reasons that follow, we will dismiss Adigun’s mandamus

petition in part and deny it in part.

                                                 I.

       Adigun is a citizen of Nigeria. He is currently in removal proceedings here in the

United States,1 and he avers that he has been in immigration detention since May 2019.

In January 2020, he filed a pro se § 2241 habeas petition in the District Court, seeking an

order directing the Government to “conduct a bail hearing and release him on bail

pending the outcome of his removal proceeding.” (Habeas Pet. 1.)2 On February 26,

2020, a United States Magistrate Judge entered a text-only order directing Adigun to

complete, by March 18, 2020, “an election form either consenting to jurisdiction by the

Magistrate Judge [under 28 U.S.C. § 636(c)] or electing to have a District Judge assigned

to the case.” (Dist. Ct. docket # 3.) Adigun completed that election form on or before

March 5, 2020.




1
  In October 2019, an immigration judge (“IJ”) denied Adigun’s application for relief
from removal and ordered Adigun’s removal to Nigeria. Adigun’s appeal from the IJ’s
decision is pending before the Board of Immigration Appeals.
2
 At that time, Adigun was detained at a prison located in the Western District of
Pennsylvania. Accordingly, his habeas petition was properly filed in that district. See
Rumsfeld v. Padilla, 542 U.S. 426, 442-43 (2004).

                                             2
       A few months later, Adigun brought this mandamus action, asking us to direct the

District Court to either rule on his habeas petition or order the Government to respond to

that petition. More recently, on August 10, 2020, the Magistrate Judge (1) directed the

United States Marshal to serve Adigun’s habeas petition on the Government, and

(2) ordered the Government to respond to that petition within 60 days after service.

                                               II.

       To the extent that Adigun asks us to direct the District Court to order the

Government to respond to his habeas petition, we will dismiss that request for mandamus

relief as moot in light of the Magistrate Judge’s August 10, 2020 order. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). As for Adigun’s request

that we direct the District Court to rule on his habeas petition, we will deny mandamus

relief because he has not met the standard for this extraordinary relief. See

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (explaining that, to obtain

a writ of mandamus, a petitioner must show that “(1) no other adequate means [exist] to

attain the relief he desires, (2) the party’s right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances” (alteration in

original) (internal quotation marks omitted)); In re Diet Drugs Prods. Liab. Litig., 418

F.3d 372, 378 (3d Cir. 2005) (indicating that a writ of mandamus is a drastic remedy that

is available in extraordinary circumstances only). We recognize that, until recently, there

had been little progress in Adigun’s habeas proceedings. However, in light of the

                                                3
Magistrate Judge’s August 10, 2020 order, those proceedings are now moving forward,

and thus we cannot conclude that the District Court is presently failing to exercise its

jurisdiction. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996) (indicating that a writ

of mandamus may issue when a district court’s “undue delay is tantamount to a failure to

exercise jurisdiction”). We trust that, once Adigun’s habeas petition is ready for

disposition, the District Court will rule on that petition without undue delay.

       For the reasons explained above, we will dismiss Adigun’s mandamus petition in

part and deny it in part.




                                              4